IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                                                                        FILED
                               January 2021 Term
                                                                     June 15, 2021
                              __________________                        released at 3:00 p.m.
                                                                    EDYTHE NASH GAISER, CLERK
                                                                    SUPREME COURT OF APPEALS
                                  No. 20-1029                            OF WEST VIRGINIA

                              __________________

  STATE OF WEST VIRGINIA EX REL. HEALTH CARE ALLIANCE, INC.
  AND HCFS HEALTH CARE FINANCIAL SERVICES, LLC D/B/A ALCOA
                      BILLING CENTER,
                          Petitioners

                                       v.

THE HONORABLE ERIC O’BRIANT, JUDGE OF THE CIRCUIT COURT OF
           LOGAN COUNTY, AND KELSEY STARR,
                        Respondents

    ____________________________________________________________

               ORIGINAL PROCEEDING IN PROHIBITION
                    WRIT GRANTED AS MOULDED
    ____________________________________________________________

                             Submitted: May 4, 2021
                              Filed: June 15, 2021


Michael D. Dunham, Esq.                     Steven S. Wolfe, Esq.
Caleb B. David, Esq.                        Wolfe, White & Associates
Shuman McCuskey Slicer PLLC                 Logan, WV
Charleston, WV                              Counsel for Respondent Starr
Counsel for Petitioners, Health Care
Alliance, Inc. and HCFS Health
Care Financial Services, LLC d/b/a
Alcoa Billing Center
JUSTICE ARMSTEAD delivered the Opinion of the Court.
JUSTICE HUTCHISON concurs and reserves the right to file a separate opinion.
                              SYLLABUS BY THE COURT

              1.      “‘A writ of prohibition will not issue to prevent a simple abuse of

discretion by a trial court. It will only issue where the trial court has no jurisdiction or

having such jurisdiction exceeds its legitimate powers. W. Va. Code 53-1-1.’ Syllabus

Point 2, State ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425 (1977).”

Syllabus Point 1, State ex rel. Healthport Technologies, LLC v. Stucky, 239 W. Va. 239,

800 S.E.2d 506 (2017).



              2.     “In determining whether to entertain and issue the writ of prohibition

for cases not involving an absence of jurisdiction but only where it is claimed that the lower

tribunal exceeded its legitimate powers, this Court will examine five factors: (1) whether

the party seeking the writ has no other adequate means, such as direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in a way that is not

correctable on appeal; (3) whether the lower tribunal’s order is clearly erroneous as a matter

of law; (4) whether the lower tribunal’s order is an oft repeated error or manifests persistent

disregard for either procedural or substantive law; and (5) whether the lower tribunal’s

order raises new and important problems or issues of law of first impression. These factors

are general guidelines that serve as a useful starting point for determining whether a

discretionary writ of prohibition should issue. Although all five factors need not be

satisfied, it is clear that the third factor, the existence of clear error as a matter of law,

should be given substantial weight.” Syllabus Point 4, State ex rel. Hoover v. Berger, 199

W. Va. 12, 483 S.E.2d 12 (1996).

                                               i
              3.     “A writ of prohibition is available to correct a clear legal error

resulting from a trial court’s substantial abuse of its discretion in regard to discovery

orders.” Syllabus Point 1, State Farm Mut. Auto. Ins. Co. v. Stephens, 188 W. Va. 622,

425 S.E.2d 577 (1992).



              4.     “The party who seeks to establish the propriety of a class action has

the burden of proving that the prerequisites of Rule 23 of the West Virginia Rules of Civil

Procedure have been satisfied.” Syllabus Point 6, Jefferson County Board of Education v.

Jefferson County Education Association, 183 W. Va. 15, 393 S.E.2d 653 (1990).



              5.     “Before certifying a class under Rule 23 of the West Virginia Rules of

Civil Procedure [1998], a circuit court must determine that the party seeking class

certification has satisfied all four prerequisites contained in Rule 23(a) – numerosity,

commonality, typicality, and adequacy of representation – and has satisfied one of the three

subdivisions of Rule 23(b). As long as these prerequisites to class certification are met, a

case should be allowed to proceed on behalf of the class proposed by the party.” Syllabus

Point 8, In re West Virginia Rezulin Litigation, 214 W. Va. 52, 585 S.E.2d 52 (2003).



              6.     “When a class action certification is being sought pursuant to West

Virginia Rule of Civil Procedure 23(b)(3), a class action may be certified only if the circuit

court is satisfied, after a thorough analysis, that the predominance and superiority

prerequisites of Rule 23(b)(3) have been satisfied.         The thorough analysis of the


                                              ii
predominance requirement of West Virginia Rule of Civil Procedure 23(b)(3) includes (1)

identifying the parties’ claims and defenses and their respective elements; (2) determining

whether these issues are common questions or individual questions by analyzing how each

party will prove them at trial; and (3) determining whether the common questions

predominate. In addition, circuit courts should assess predominance with its overarching

purpose in mind—namely, ensuring that a class action would achieve economies of time,

effort, and expense, and promote uniformity of decision as to persons similarly situated,

without sacrificing procedural fairness or bringing about other undesirable results. This

analysis must be placed in the written record of the case by including it in the circuit court’s

order regarding class certification.” Syllabus Point 7, State ex rel. Surnaik Holdings of

WV, LLC v. Bedell, 244 W. Va. 248, 852 S.E.2d 748 (2020).




                                              iii
ARMSTEAD, J.:


              This case involves a petition for writ of prohibition seeking to preclude the

Circuit Court of Logan County from enforcing its order granting a motion to compel

discovery. The order at issue compelled Petitioner to disclose: (1) the names and addresses

of all individuals with a West Virginia billing address who received communications from

Health Care Financial Services (hereinafter “HCFS”) between June 2016 and the time

Respondent Starr filed her Complaint; and (2) account information regarding the

individuals who received these particular communications. Further, Petitioner was ordered

to provide this information “in searchable format.” The circuit court further ordered that

such responses “shall not be disclosed by [Respondent Starr], or [Respondent Starr’s]

counsel, outside the scope of this litigation, and [Respondent Starr] shall return or destroy

the protected health information at the end of the litigation or proceeding.”



              After careful review of the parties’ briefs and oral arguments, the appendix

record, and the applicable law, we find that the circuit court clearly erred and exceeded its

legitimate powers by granting the motion to compel. We therefore grant the writ of

prohibition, as moulded, and remand this case to the circuit court for further proceedings.



                     I. FACTS AND PROCEDURAL HISTORY

              On June 8, 2020, Respondent Starr filed a Complaint against Health Care

Alliance, Inc. (“HCA”) and Alcoa Billing Center in the Circuit Court of Logan County.

                                             1
On June 29, 2020, Respondent Starr filed an Amended Class Action Complaint against

HCA and HCFS Health Care Financial Services, LLC, dba Alcoa Billing Center (“HCFS”).

In her Amended Complaint, Respondent Starr alleges that HCA and HCFS are debt

collectors pursuant to the West Virginia Consumer Credit and Protection Act

(“WVCCPA”). She further alleges that HCFS sent her a collection letter in 2019, but the

letter appears to be from “Alcoa Billing Center.” With respect to Alcoa, she alleges that

HCFS “has not registered the tradename or dba Alcoa Billing Center with the State of West

Virginia” and has, thus, violated the WVCCPA. 1 In particular, Respondent Starr alleges

that HCFS violated West Virginia Code § 46A-2-127 which prohibits, in part, the use of

“fraudulent, deceptive or misleading representation or means to collect or attempt to collect

claims” including “[t]he use of any business, company or organization name while engaged

in the collection of claims, other than the true name of the debt collector's business,

company or organization[.]” See W. Va. Code § 46A-2-127(a).



              On or about June 30, 2020, Respondent Starr served her First Set of

Interrogatories and Requests for Production of Documents to HCFS. On August 13, 2020,

HCFS responded to the discovery requests, and by letter dated August 18, 2020, counsel



       1
         In her Amended Class Action Complaint, Respondent Starr alleges the following
violations: (1) In Count I, violation of W. Va. Code § 46A-2-127 et seq. as well as W. Va.
Code § 46A-1-101 et seq; (2) In Count II, violations of the public policy of West Virginia;
(3) In Count III, violation of W. Va. Code § 47-16-1 et seq., W. Va. Code § 46A-2-127 et
seq., and W. Va. Code § 46A-6-104 et seq.; (4) In Count IV, Respondent Starr seeks
declaratory judgment; and (5) In Count V (individual account), violation of W. Va. Code
§ 46A-2-127.
                                             2
for Respondent Starr requested supplementation of HCFS’s discovery responses.

Counsel’s letter referenced Interrogatory Nos. 3, 13, and 14 as well as Request for

Production Nos. 7 and 11. Respondent Starr filed a Motion to Compel on August 28, 2020,

and on the same date, HCFS served supplemental responses to the discovery requests.

HCFS served its second supplemental response to the discovery requests on November 12,

2020. Following the supplemental responses, Respondent Starr requested that the circuit

court proceed with consideration of her Motion to Compel. However, by that time, the

parties had narrowed the issues to be considered down to three discovery disputes: (1)

Interrogatory No. 3; (2) Interrogatory No. 13; and (3) Request for Production No. 11.



               The requests and the responses are as follows:



                               INTERROGATORY NO. 3



               INTERROGATORY NO. 3:                For a period between June
               2016 and present, identify all individuals with a West Virginia
               address whom Defendant HCFS sent written statements,
               letters, or other written communications evidencing an amount
               due or allegedly due. Please list the consumer’s name and
               address, date letter was sent, the name of original creditor,
               original creditor’s account or reference number, the amount
               owed or allegedly owed, and the current balance. 2



      2
          HCFS’s responses to Interrogatory No. 3 were as follows:

               [ORIGINAL] ANSWER:               Objection.             This
               Interrogatory seeks information that is not relevant and not

                                             3
likely to lead to the discovery of admissible evidence.
Furthermore, Defendant HCFS provides billing services for
Defendant Health Care Alliance and, thus, cannot release
patient account information, pursuant to HIPAA, 45 CFR
164.512(e).     Defendants do not currently possess any
authorizations from patients that are required under HIPAA to
examine records or documents containing protected health
information. Additionally, Defendant HCFS does not maintain
account information in the manner requested by Plaintiff and
is not required to create documents under the West Virginia
Rules of Civil Procedure.

SUPPLEMENTAL ANSWER: Subject to the previously
stated objections, Defendant reiterates that this Interrogatory
seeks information that is not relevant and not likely to lead to
the discovery of admissible evidence. Simply filing a suit
styled as a purported class action does not entitle Plaintiff to
information or documents related to specific individuals that
would be included in a certified class. Numerosity does not
require Plaintiff to know the names and account information
for alleged members of the purported class. Instead, the proper
procedure would be for a class certification motion to be ruled
upon prior to the release of individuals’ protected health
information. Plaintiff’s proposed Stipulated Protective Order
does not provide satisfactory assurance that the information
requested will not be used outside this lawsuit. Plaintiff simply
cites to “numerosity, typicality, commonality, adequacy, and
superiority/predominance,” without any explanation as to why
the actual names and account information are relevant to any
of the class certification elements. The names and account
information of individuals receiving billing statements from
Defendant would only be relevant for notification purposes
following certification. Because Plaintiff has failed to provide
any explanation as to the relevance of the names and account
information and how, at this stage, the information would be
used for purposes of this lawsuit, Defendant maintains its
objections and is not satisfactorily assured that the HIPAA-
protected information would only be used for purposes of this
lawsuit. Furthermore, Defendant does not maintain account

                               4
                         INTERROGATORY NO. 13

         INTERROGATORY NO. 13: Please provide a list of all
         medical or health care providers in West Virginia towit [sic]
         the Defendant HCFS provides services. 3



         information in the manner requested by Plaintiff and is not
         required to create documents.

         SECOND SUPPLEMENTAL ANSWER:                         Subject to the
         previously stated objections, and per the parties’ agreement
         regarding resolution of a discovery dispute, Defendant states
         that, from June 1, 2016 to the present, approximately 11,630
         individuals may have received statements sent by Defendant
         HCFS with the name of Alcoa Billing Center listed as the
         return address for services rendered by Defendant Healthcare
         Alliance, Inc. at Logan Regional Medical Center. Defendant
         cannot state this figure with absolute certainty because it would
         require Defendant to access and review the confidential
         account information for each and every patient separately. Not
         all of these 11,630 patients may have received a statement from
         Defendant HCFS; however, these 11,630 patients’ accounts
         were in a status in which the patient, rather than an insurer, was
         identified as the responsible party for the services received.
         Thus, 11,630 represents the maximum number of patients that
         may have received a statement. These 11,630 patients account
         for 21,775 dates of service.


3
    HCFS’s responses to Interrogatory No. 13 were as follows:

         [ORIGINAL] ANSWER:                 Objection.              This
         Interrogatory seeks information that is not relevant nor likely
         to lead to the discovery of admissible evidence.


         SUPPLEMENTAL ANSWER:                  Subject     to    the
         previously stated objection, Defendant reiterates that this

                                         5
                  REQUEST FOR PRODUCTION NO. 11

         REQUEST FOR PRODUCTION NO. 11:                              For
         Defendant HCFS, please produce in searchable formatting
         (such as excel) the identification of every individual with a
         West Virginia address that was sent a letter, account statement,
         bill, or written request for payment between June 2016 and
         present. For every such individual, please produce in
         electronic searchable format, excel format, or other format the
         consumer’s name and address, date letter was sent, the name
         of original creditor, original creditor’s account or reference
         number, the amount owed or allegedly owed, and the current
         balance. 4



         Interrogatory seeks information that is not relevant nor likely
         to lead to the discovery of admissible evidence. Plaintiff
         asserts that “the information sought is highly relevant to the
         scope, size, and appropriate parties in the lawsuit.” Plaintiff’s
         claims relate to a bill received for services provided by Health
         Care Alliance, Inc. at Logan Regional Medical Center. There
         is no relevance to Defendant HCFS’s business relationships
         with any other entities.


4
    HCFS’s responses to Request for Production No. 11 are as follows:

         [ORIGINAL] RESPONSE:               Objection. This Request
         seeks information that is not relevant and not likely to lead to
         the discovery of admissible evidence. Furthermore, Defendant
         HCFS provides billing services for Defendant Health Care
         Alliance and, thus, cannot release patient account information,
         pursuant to HIPAA, 45 CFR 164.512(e). Defendants do not
         currently possess any authorizations from patients that are
         required under HIPAA to examine and disclose records or
         documents containing protected health information.
         Additionally, Defendant HCFS does not maintain account

                                        6
information in the manner requested by Plaintiff and is not
required to create documents under the West Virginia Rules of
Civil Procedure.

SUPPLEMENTAL RESPONSE:                     Subject      to    the
previously stated objections, Defendant reiterates that this
Request seeks information that is not relevant and not likely to
lead to the discovery of admissible evidence. Simply filing a
suit styled as a purported class action does not entitle Plaintiff
to information or documents related to specific individuals that
would be included in a certified class. Numerosity does not
require Plaintiff to know the names and account information
for alleged members of the purported class. Instead, the proper
procedure would be for a class certification motion to be ruled
upon prior to the release of individuals’ protected health
information. Plaintiff’s proposed Stipulated Protective Order
does not provide satisfactory assurance that the information
requested will not be used outside this lawsuit. Plaintiff simply
cites to “numerosity, typicality, commonality, adequacy, and
superiority/predominance,” without any explanation as to why
the actual names and account information are relevant to any
of the class certification elements. The names and account
information of individuals receiving billing statements from
Defendant would only be relevant for notification purposes
following class certification. Furthermore, in the event that the
Court would certify a class, an administrator would be
appointed to arrange for notification and would be the only
individual with need for the requested information. Thus,
because the names and account information of individuals
receiving billing statements from Defendant are irrelevant and
cannot be sued for purposes of this litigation, Defendant is not
satisfactorily assured that the requested information would be
used only for purposes of this litigation.

Because Plaintiff has failed to provide any explanation as to
the relevance of the names and account information and how,
at this stage, the information would be used for purposes of this
lawsuit, Defendant maintains its objections and is not

                                7
              By order entered on December 4, 2020, the Circuit Court of Logan County

granted Respondent Starr’s motion to compel. In its order, the circuit court found that the

account information requested by Respondent Starr (including the name of original

creditor, account number, amount allegedly owed, and current balance) “goes towards

proving at the certification stage common questions of fact or law, typical claims or

common defenses, i.e., ‘commonality’ and ‘typicality.’” As to the specific discovery




              satisfactorily assured that the HIPAA-protected information
              would only be used for purposes of this lawsuit.


              Furthermore, Defendant does not maintain account
              information in the manner requested by Plaintiff and is not
              required to create documents. See Scantibodies Lab., Inc. v.
              Church & Dwight Co., Civil Action No. 14-cv-2275, 2016 U.S.
              Dist. LEXIS 154396 *68-69 (Nov. 4, 2016 S.D.N.Y) (“[T]his
              Court notes that a party has no obligation to create new
              documents in discovery.”) (citing R.F.M.A.S., Inc. v. So, 271
              F.R.D. 13, 44 (S.D.N.Y. 2010); see also Condry v. Buckeye
              S.S. Co., 4 F.R.D. 310, 1945 U.S. Dist. LEXIS 1372 (D. Pas.
              1945) (“But until this existence is established so that the
              documents asked for can be identified and this materiality
              established, there can be no order to produce under Rule 34.”;
              Alexander v FBI, 194 F.R.D. 305, 2000 U.S. Dist. LEXIS 8867
              (D.D.C. 2000) (“Rule 34 only requires a party to produce
              documents that are already in existence.”); Harris v. Advance
              Am. Cash Advance Ctrs., 288 F.R.D. 170, 2012 U.S. Dist.
              LEXIS 173081 (S.D. Ohio 2012) (“Defendant is not required
              to create documents in response to plaintiff’s requests for
              discovery.”).


       SECOND SUPPLEMENTAL RESPONSE: Subject to the previously stated
objections, please see Defendant HCFS’s Second Supplemental Answer to Interrogatory
No. 3.

                                            8
requests, the order required Petitioner HCFS to supplement its responses to Request for

Production No. 11 and Interrogatory No. 3 within sixty days of the entry of the order.

Petitioner was further ordered to supplement its response to Interrogatory Nos. 13 and 14

within ten (10) days of the ruling. 5



               Petitioners then filed the instant petition for writ of prohibition.



                              II. STANDARD OF REVIEW

               The factors to be considered for issuance of a writ of prohibition are well-

established:

                       In determining whether to entertain and issue the writ of
               prohibition for cases not involving an absence of jurisdiction
               but only where it is claimed that the lower tribunal exceeded
               its legitimate powers, this Court will examine five factors: (1)
               whether the party seeking the writ has no other adequate
               means, such as direct appeal, to obtain the desired relief; (2)
               whether the petitioner will be damaged or prejudiced in a way
               that is not correctable on appeal; (3) whether the lower
               tribunal’s order is clearly erroneous as a matter of law; (4)
               whether the lower tribunal’s order is an oft repeated error or
               manifests persistent disregard for either procedural or
               substantive law; and (5) whether the lower tribunal’s order
               raises new and important problems or issues of law of first
               impression. These factors are general guidelines that serve as a

       5
         Prior to entry of the circuit court’s order, Respondent Starr filed a reply indicating
that the parties had narrowed the issues down to the following three discovery disputes:
Interrogatory No. 3, Request for Production No. 11, and Interrogatory No. 13. Therefore,
it appears that Interrogatory No. 14 was not at issue at the time of the hearing. However,
the circuit court’s order of December 4, 2020, ordered HCFS to supplement its response to
Interrogatory No. 14 within ten (10) days of the ruling. From the text of the petition it does
not appear that Petitioner HCFS specifically seeks extraordinary relief as to this aspect of
the order and we therefore decline to address it.
                                                9
              useful starting point for determining whether a discretionary
              writ of prohibition should issue. Although all five factors need
              not be satisfied, it is clear that the third factor, the existence of
              clear error as a matter of law, should be given substantial
              weight.

Syl. Pt. 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).



              “‘A writ of prohibition will not issue to prevent a simple abuse of discretion

by a trial court. It will only issue where the trial court has no jurisdiction or having such

jurisdiction exceeds its legitimate powers. W. Va. Code 53-1-1.’ Syllabus Point 2, State

ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425 (1977).” Syl. Pt. 1, State

ex rel. Healthport Technologies, LLC v. Stucky, 239 W. Va. 239, 800 S.E.2d 506 (2017).

In addition, this Court has held that “[a] writ of prohibition is available to correct a clear

legal error resulting from a trial court’s substantial abuse of its discretion in regard to

discovery orders.” Syl. Pt. 1, State Farm Mut. Auto. Ins. Co. v. Stephens, 188 W. Va. 622,

425 S.E.2d 577 (1992). With these standards in mind, we turn to the parties’ respective

arguments.



                                     III. DISCUSSION

              Petitioners argue that the circuit court committed clear legal error and

exceeded its legitimate powers by granting Respondent Starr’s motion to compel. They

advance multiple arguments as to why the information sought should not be produced. We

will begin our review by looking at the specific information that is sought by Respondent

Starr in Interrogatory No. 3 and Request for Production No. 11. In Interrogatory No. 3,
                                               10
Respondent Starr seeks the following information about individuals to whom HCFS sent

written communications between June 2016 and the present:



(1)    consumer’s names and addresses;
(2)    date letter was sent;
(3)    the name of the original creditor;
(4)    original creditor’s account or reference number;
(5)    the amount owed or allegedly owed; and
(6)    the current balance.

In Request for Production No. 11, Respondent Starr requested Petitioners to produce the

information above in an electronic searchable format “such as [E]xcel.”



              In support of its decision to grant the discovery at issue, the circuit court

relied upon this Court’s ruling in Love v. Georgia Pacific Corp., 214 W. Va. 484, 590

S.E.2d 677 (2003) in which we concluded that:



              Where a party seeks to proceed as a class representative under
              Rule 23 of the West Virginia Rules of Civil Procedure [1998],
              and where issues related to class certification are present,
              reasonable discovery related to class certification issues is
              appropriate, particularly where the pleadings and record do not
              sufficiently indicate the presence or absence of the requisite
              facts to warrant an initial determination of class action status.

Id. at 488, 590 S.E.2d at 681 (2003). Because the circuit court relied upon our decision in

Love, it is evident that it determined that issues related to class certification are, in fact,

present in this case. However, our review of whether the circuit court correctly ordered

disclosure of the subject material does not stop with its determination that “issues related

                                              11
to class certification are present.” Instead, we must also determine whether the discovery

the circuit court compelled was “reasonable.”



              Petitioners argue that the detailed disclosures ordered by the circuit court are

not reasonable, particularly where, as here, no class has yet been certified. First, Petitioners

maintain the disclosure of health information related to non-party individuals involves

patient information protected by the federal Health Insurance Portability and

Accountability Act (“HIPAA”). The requested discovery at issue includes the names,

addresses and account information for health care services of non-litigant third-party

individuals. In its original responses to Respondent’s discovery requests, Petitioner HCFS

claimed that the information sought is “patient account information” and cannot be released

pursuant to HIPAA, 45 CFR 164.512(e). Because the circuit court included specific

provisions within its order to protect the requested information from improper disclosure,

we are not persuaded by Petitioner’s argument in this regard. The circuit court correctly

addressed the HIPAA argument and ordered that the disclosure would be made pursuant to

45 C.F.R. 164.512(e)(v) 6, which permits disclosures in judicial proceedings if appropriate

measures are taken to ensure that the information is protected from improper disclosure.




       6
         Although the circuit court erroneously cited the provisions of 45 C.F.R.
164.512(e)(v), it is evident from the language referenced in the circuit court’s order that
the appropriate section to which the court was referring was 45 C.F.R. 164.512(e)(1)(v).

                                              12
See 45 C.F.R. 164.512(e). The circuit court’s order contains protective order language set

forth in 45 C.F.R. 164.512(e)(1)(v), which provides:



              (v) For purposes of paragraph (e)(1) of this section, a qualified
              protective order means, with respect to protected health
              information requested under paragraph (e)(1)(ii) of this
              section, an order of a court or of an administrative tribunal or
              a stipulation by the parties to the litigation or administrative
              proceeding that:

                 (A) Prohibits the parties from using or disclosing the
              protected health information for any purpose other than the
              litigation or proceeding for which such information was
              requested; and

                (B) Requires the return to the covered entity or destruction of
              the protected health information (including all copies made) at
              the end of the litigation or proceeding.

45 C.F.R. 164.512(e)(1)(v). The circuit court not only stated that its order was made

pursuant to the applicable HIPAA provisions, but appropriately ordered, in Paragraph 7 of

its order, that “[t]he responses and answers are deemed protected and shall not be disclosed

by Plaintiff, or Plaintiff’s counsel, outside the scope of this litigation, and Plaintiff shall

return or destroy the protected health information at the end of the litigation or proceeding.”

Accordingly, we find that the ordered disclosures are not prohibited pursuant to the

provisions of HIPAA.



              Although we are unpersuaded by Petitioner’s HIPAA argument, we are

concerned about the broader privacy interests where, as here, health-related records

concerning non-litigant, third-party individuals are at issue.        Respondent Starr has

                                              13
requested Petitioner HCFS provide the names, addresses and account information for all

persons with a West Virginia address to whom it sent written statements, letters, or other

written communications evidencing an amount due or allegedly due. 7 Significantly,

Respondent Starr is asking for the names, addresses, and information contained in medical

billing statements that were sent to non-litigant third-party individuals. Although it is

assumed that Respondent Starr will seek to certify a class that may include these

individuals in the future, no such class has been certified at this stage of the proceedings.

This case is in the pre-certification stage and the records requested relate to individuals

who have not yet been, and who may or may not be, named as class members in the future.



              The United States Supreme Court has clearly recognized the distinction

between disclosure of information related to class members where a class has, in fact, been

certified, as opposed to pre-certification disclosure designed to assist in determining the

appropriateness and scope of a class certification. In Oppenheimer Fund, Inc. v. Sanders,

437 U.S. 340 (1978) the United States Supreme Court stated that while it did not hold that

class members’ names and addresses never can be obtained under the discovery rules,

“[t]here is a distinction in principle between requests for identification of class members

that are made to enable a party to send notice and requests that are made for true discovery

purposes.” Id. at n. 20. In the case sub judice, Respondent Starr is clearly not seeking the




       7
         The discovery request was limited in time for “a period between June 2016 and
present.”
                                          14
names and addresses in order to send notice as this case has not yet been, and may or may

not be, certified.



               This Court has also recognized that the privacy rights of non-parties to

litigation must be protected in the discovery process. When “[w]eighing the requesting

party’s need to obtain the information against the burden that producing the information

places upon [the disclosing party], [courts] must be cognizant of the privacy rights of non-

litigant third parties.” State ex rel. West Virginia Fire & Cas. Co. v. Karl, 202 W. Va. 471,

476, 505 S.E.2d 210, 215 (1998).         Although the Karl case did not involve class

certification, it involved a request for claim files of non-litigants, and this Court required

the copies of the claim files to be redacted to “adequately protect the privacy interests of

the non-litigants by redacting names, addresses, personal medical information, and other

identifying material from the records.” Id. at 476, 505 S.E.2d at 215. Eighteen years later,

this Court relied upon Karl in again holding that the names, addresses and telephone

numbers of non-party insureds should be redacted from any documents produced in

discovery in that case. State ex rel. State Farm Mut. Auto. Ins. Co. v. Cramer, 237 W. Va.

60, 785 S.E.2d 257 (2016).



               In seeking the discovery at issue, we are mindful of the burden imposed upon

Respondent Starr. “The party who seeks to establish the propriety of a class action has the

burden of proving that the prerequisites of Rule 23 of the West Virginia Rules of Civil

Procedure have been satisfied.” Syl. Pt. 6, Jefferson Cty. Bd. of Educ. v. Jefferson Cty.
                                             15
Educ. Ass’n., 183 W. Va. 15, 393 S.E.2d 653 (1990). As we noted in Love, a party who is

not permitted to conduct discovery on the prerequisites for class certification, may be

“severely hampered” in his or her “ability to address and to meet [his or] her burden for

class certification under Rule 23.” Love 214 W. Va. at 488, 590 S.E.2d at 681. However,

a party seeking to establish the propriety of a class action does not have the right to conduct

unlimited discovery. In this case, Respondent Starr served discovery requests with the

Amended Class Complaint on or about June 30, 2020. Unlike the appellant in Love who

was denied the ability to conduct discovery, it is clear from the record before us that

Respondent Starr has served, and received responses to, various interrogatories and

requests for production of documents. Therefore, discovery had been ongoing prior to the

filing of the instant Petition for Writ of Prohibition. In addition, counsel for Petitioner

HCFS represented to the Court, during oral argument in this matter, that class discovery is

still ongoing and that the depositions of a corporate representative and Respondent Starr

still needed to be taken.



              While Respondent must certainly be permitted to engage in certain

appropriate discovery, even at the pre-certification stage of her alleged class action suit,

such discovery must meet the relevancy requirements of the West Virginia Rules of Civil

Procedure. Rule 26 of these rules provide that “[p]arties may obtain discovery regarding

any matter, not privileged, which is relevant to the subject matter involved in the pending




                                              16
action. . . .” W. Va. R. Civ. P. 26(b)(1). Accordingly, at this stage of the proceedings,

discovery must be relevant to the certification of the proposed class action.

                This court has held that

                [b]efore certifying a class under Rule 23 of the West Virginia
                Rules of Civil Procedure [1998], a circuit court must determine
                that the party seeking class certification has satisfied all four
                prerequisites contained in Rule 23(a)–numerosity,
                commonality, typicality, and adequacy of representation–and
                has satisfied one of the three subdivisions of Rule 23(b). As
                long as these prerequisites to class certification are met, a case
                should be allowed to proceed on behalf of the class proposed
                by the party.”

Syl. Pt. 8, In re W. Va. Rezulin Litig., 214 W. Va. 52, 585 S.E.2d 52 (2003). The circuit

court noted that the information sought in Interrogatory No. 3 and Request For Production

No. 11 was “relevant and permissible discovery pursuant to Rule 26 at this pre-certification

stage of discovery to afford Plaintiff the opportunity to meet their [sic] burden under Rule

23(a) 8 [as to] numerosity, commonality, typicality, adequacy, and at least one Rule 23(b) 9


       8
           West Virginia Rule of Civil Procedure 23(a) provides as follows:

                (a) Prerequisites to a class action.---One or more members of
                    a class may sue or be sued as representative parties on
                    behalf of all only if (1) the class is so numerous that joinder
                    of all members is impracticable, (2) there are questions of
                    law or fact common to the class, (3) the claims or defenses
                    of the representative parties are typical of the claims or
                    defenses of the class, and (4) the representative parties will
                    fairly and adequately protect the interests of the class.
       9
        West Virginia Rule of Civil Procedure 23(b) provides that a class action may be
maintained only if the prerequisites of Rule 23(a) are met in addition to at least one of the
following requirements:

                                                17
ground.” However, the circuit court did not provide any findings explaining why such

information would help Respondent meet her burden or to which specific prerequisites of

a class action set forth in Rule 23 the requested discovery would be relevant.




              (1) The prosecution of separate actions by or against individual
              members of the class would create risk of

              (A) Inconsistent or varying adjudications with respect to
              individual members of the class which would establish
              incompatible standards of conduct for the party opposing the
              class, or

              (B) Adjudications with respect to individual members of the
              class which would as a practical matter be dispositive of the
              interests of the other members not parties to the adjudications
              or substantially impair or impede their ability to protect their
              interests; or

              (2) The party opposing the class has acted or refused to act on
              grounds generally applicable to the class, thereby making
              appropriate final injunctive relief or corresponding declaratory
              relief with respect to the class as a whole; or

              (3) The court finds that the questions of law or fact common to
              the members of the class predominate over any questions
              affecting only individual members, and that a class action is
              superior to other available methods for the fair and efficient
              adjudication of the controversy. The matters pertinent to the
              findings include: (A) the interest of members of the class in
              individually controlling the prosecution or defense of separate
              actions; (B) the extent and nature of any litigation concerning
              the controversy already commenced by or against members of
              the class; (C) the desirability or undesirability of concentrating
              the litigation of the claims in the particular forum; (D) the
              difficulties likely to be encountered in the management of a
              class action.

W. Va. R. Civ. P. 23(b).
                                             18
              Indeed, Respondent Starr has failed to establish how a non-litigant third-

party individual’s name, address or account information will help prove any of the Rule 23

prerequisite factors for certifying a class. By her own admission, “the central issue raised

by this action is whether defendant violated W. Va. Code §46A-2-127 et seq. in collecting

debt in the name of Alcoa Billing Center[.]” The specific information sought (name,

address and account information) does not appear relevant in meeting her burden in this

regard.


              Further, in her Amended Class Action Complaint, Respondent Starr does not

identify the non-litigant third-party individuals’ names, addresses, or account information

as “[q]uestions of law and fact that are common to the entire Class[.]” The Amended Class

Action Complaint contains a paragraph that identifies questions of law and fact that are

common to the entire class under the heading “Predominance.” The questions are:

              a. Whether the defendant HCFS was using the name Alcoa
                 Billing Center illegally and without registering the name as
                 a trademark or DBA (doing business as) with the State of
                 West Virginia to legally use the name in the pursuit of the
                 collection of claims;

              b. Whether Plaintiff and Class Members were contacted by
                 the defendants for the purpose of collecting consumer debt
                 in the State of West Virginia when the defendant were [sic]
                 not licensed and bonded to do so in violation of the law;

              c. Whether Alcoa Billing Center is a true name of the
                 defendant Health Care Services Financial, LLC;

              d. Whether defendants are legally responsible for damages
                 incurred by Plaintiffs and the Class Members for their


                                            19
                 conduct surrounding the use of Alcoa Billing Center and
                 the unlicensed collection of debt;

              e. Whether either of the Defendants are unlicensed collection
                 agencies engaged in the collection of debt.


              Respondent Starr purports to bring claims “on behalf of all West Virginia

residents who [] received written communications from defendants attempting to collect

debt using the name Alcoa or Alcoa Billing Center while defendants were not licensed and

bonded in West Virginia to do so.” We are at a loss to understand how names, addresses

and account information of non-litigant, third-party individuals will help Respondent Starr

meet her burden at this stage given that the central issue and questions of fact and law she

identified focus on the conduct of HCFS, not the identities or addresses of potential class

members or specific amounts owed by such perspective class members.



              Respondent Starr argues that the information she seeks will permit the circuit

court to “meaningfully address the predominance issues that the Surnaik decision

discussed.” 10 In Syllabus Point 7 of Surnaik Holdings of WV, LLC v. Bedell, 244 W. Va.

248, 852 S.E.2d 748 (2020), we held that

              [w]hen a class action certification is being sought pursuant to
              West Virginia Rule of Civil Procedure 23(b)(3), a class action
              may be certified only if the circuit court is satisfied, after a
              thorough analysis, that the predominance and superiority

       10
          The circuit court’s order does not mention our decision in Surnaik. Respondent
Starr argues that the circuit court made its decision at a hearing which appears to have been
held on November 18, 2020, prior to our holding in Surnaik. However, the circuit court’s
order was entered after the Surnaik case was decided.
                                               20
              prerequisites of Rule 23(b)(3) have been satisfied. The
              thorough analysis of the predominance requirement of West
              Virginia Rule of Civil Procedure 23(b)(3) includes (1)
              identifying the parties’ claims and defenses and their
              respective elements; (2) determining whether these issues are
              common questions or individual questions by analyzing how
              each party will prove them at trial; and (3) determining whether
              the common questions predominate. In addition, circuit courts
              should assess predominance with its overarching purpose in
              mind—namely, ensuring that a class action would achieve
              economies of time, effort, and expense, and promote
              uniformity of decision as to persons similarly situated, without
              sacrificing procedural fairness or bringing about other
              undesirable results. This analysis must be placed in the written
              record of the case by including it in the circuit court’s order
              regarding class certification.

Although our decision in Surnaik requires the circuit court to conduct a thorough analysis,

it is not to be relied upon as a vehicle to permit unbridled discovery.



              We are not convinced that the specific requested information is relevant to

any of the enumerated prerequisites for class certification set forth in Rule 23, including

the predominance factor discussed in Surnaik. Had Respondent alleged that only potential

class members treated at a particular facility or who lived in a particular city or town were

to be included within the class to be certified, their names, addresses and service providers

may be relevant at this pre-certification stage. She has not made any such allegation.

Similarly, had Respondent alleged that only class members who owed in excess of a certain

dollar amount were potential members of the potential class, or that individuals would be

treated differently within the class, perhaps in terms of numerosity or commonality, based



                                             21
on the amounts each individual owed, the amounts owed might be relevant to the class

certification. Again, however, she has made no such allegations.



             Moreover, as to the specific question of predominance as discussed in

Surnaik, it would not appear that the identifying data requested would be relevant to

“identifying the parties’ claims and defenses and their respective elements,” determining

“whether these issues are common questions or individual questions by analyzing how each

party will prove them at trial” or whether “common questions predominate.” Again,

Respondent claims that the members of the potential class would be so included in the

affected class because they were unlawfully contacted by Petitioners for debt collection

purposes. Regardless of the potential class member’s name, address, amount owed or the

identity of the healthcare provider whose services gave rise to the debt, it would appear

that the evidence establishing the alleged illegal contact, and any defense that may be

asserted, would be the same.



             Clearly, Respondent seeks certification of a class that would arguably include

any individual in West Virginia who was contacted by HCFS for the purpose of collecting

consumer debt. Specifically, as the circuit court’s order states, Respondent purports to

bring her class action on behalf of all West Virginia residents who “received written

communications from defendants attempting to collect debt using the name Alcoa or Alcoa

Billing Center while defendants were not licensed and bonded in West Virginia to do so.”


                                           22
In this regard, the patients’ name and local address, the identity and account information

of the original creditor, the amount originally owed by the patient and the outstanding

balance would not appear relevant to determining if class certification is appropriate.



              Although we are not persuaded that the specific names, addresses and

account information ordered produced is relevant at the pre-certification stage of this

matter, the number of individuals who are prospective class members would appear

relevant, at least to the question of numerosity as set forth in Rule 23 of the West Virginia

Rules of Civil Procedure. In its Second Supplemental Discovery Responses, HCFS

provided, in part, “from June 1, 2016 to the present, approximately 11,630 individuals may

have received statements sent by Defendant HCFS with the name of Alcoa Billing Center

listed as the return address for services rendered by Defendant Healthcare Alliance, Inc. at

Logan Regional Medical Center.” However, as indicated in such response, the numerical

information provided by HCFS was limited to statements sent for services rendered at

Logan Regional Medical Center. The Respondent has asserted that the class for which she

seeks certification includes all West Virginia residents who received written

communications from Petitioners attempting to collect debt using the name Alcoa or Alcoa

Billing Center. Respondent’s claims on behalf of such potential class are not limited only

to patients of Logan Regional Medical Center. Therefore, the number of West Virginia

residents to whom such written communication was forwarded, regardless of the medical

provider to which they relate, is relevant to establishing the class certification prerequisites


                                              23
set forth in Rule 23. Accordingly, Petitioner HCFS should be directed to supplement its

discovery responses to provide the number of West Virginia residents to whom it sent

written communications attempting to collect debt, regardless of the medical facility at

which they received treatment.



              Likewise, Interrogatory No. 13 seeks a list of all medical or health care

providers in West Virginia to which the Petitioner HCFS provides services. The circuit

court briefly addressed this interrogatory by ordering HCFS to supplement its response to

Interrogatory No. 13. HCFS objected to this request on the basis of relevancy and indicated

in its original response that Interrogatory No. 13 is “not relevant nor likely to lead to the

discovery of admissible evidence.” In its supplemental response, HCFS reasserted the

relevancy objection and further noted that Respondent Starr’s claim relates to “a bill

received for services provided by Health Care Alliance, Inc. at Logan Regional Medical

Center. There is no relevance to Defendant HCFS’s business relationships with any other

entities.” We disagree with HCFS’s assertion as to the relevance of such information. In

order to establish the scope of the potential class Respondent seeks to have certified, it is

possible that the response to Interrogatory No. 13 may lead to the discovery of admissible

evidence. Respondent Starr may possibly obtain information relevant to the potential

certification of the class from the businesses to whom Respondent provided services.

Therefore, the circuit court did not exceed its legitimate powers in compelling HCFS to

supplement its response to Interrogatory No. 13.


                                             24
                                    IV. CONCLUSION

              For the reasons set forth above, this Court finds that the circuit court clearly

erred and exceeded its legitimate powers in compelling Petitioner HCFS to disclose at this

pre-certification stage names and addresses of non-litigant, third-party individuals to whom

debt collection letters were sent, dates of letters sent by HCFS, names of the original

creditors, the original creditors’ account or reference numbers, the amount owed or

allegedly owed and the current balance owed. However, Petitioner HCFS should be

directed to supplement its discovery responses to provide the number of West Virginia

residents to whom it sent written communications during the relevant period, regardless of

the medical facility at which they received treatment. Finally, the circuit court did not

exceed its authority in directing Petitioner HCFS to supplement its response to

Interrogatory 13 and the writ granted herein shall not prohibit enforcement of the circuit

court’s order in relation to Interrogatory No. 13. 11

              Accordingly, we grant the requested writ of prohibition, as moulded, and

remand this case for further proceedings consistent herewith.



                                                                Writ granted as moulded.




              11
                 Request for Production No. 11 seeks the same information requested in
Interrogatory No. 3, but requests that the information be produced in a searchable format
“such as excel” or “other format.” Because we have ruled, for the reasons set forth above,
that the circuit court clearly erred and exceeded its legitimate powers in compelling
production of such data, it is unnecessary for the court to determine whether the circuit
court further erred in directing that it be produced in “searchable format.”
                                               25